Plaintiffs in error, as plaintiffs below, brought this action in the district court of Pottawatomie county to enjoin the defendants in error from maintaining a temporary structure composed of wood and tenting upon a certain lot within the fire limits in the city of Shawnee within which to operate a show and in violation of the city ordinances of said city. Parties are referred to herein as they appeared in the trial court.
A temporary injunction was issued, but upon final hearing was dissolved, a permanent injunction denied and plaintiffs' cause of action dismissed. From this order and judgment of the trial court, plaintiffs appeal.
The defendants now move this court to dismiss the appeal for the reason the defendants have not, since November 1, 1927, maintained said structure on said lot, but have prior to said time removed the same therefrom and away from the city of Shawnee and out of the state, and by reason thereof the questions involved in this appeal have become moot. Said defendants submit the affidavit of the chief of police of the city of Shawnee as to the removal of said structure. No response to this motion has been filed by plaintiffs denying the facts alleged, and we therefore conclude the allegations to be true and that the questions involved have become moot. In such cases this court will dismiss the appeal. Youngblood v. Inc. Town of Wewoka. 95 Okla. 28, 225 P. 695; Raasch v. Dancy, 127 Okla. 126, 260 P. 14.
Under the above state of facts and the foregoing authorities, the motion to dismiss is sustained and the appeal dismissed.